

Exhibit 10.40




May 27, 2008




Bank of America, N.A., as Collateral Agent
100 Federal Street
Boston, Massachusetts 02109


Re:           Supplement to Pledge Agreement


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement dated as of April 13,
2006 (as amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”), by, among others (i) Burlington Coat Factory
Warehouse Corporation, a Delaware corporation, as a Borrower and as agent (in
such capacity, the “Lead Borrower”) for itself and the other Borrowers, (ii) the
other Borrowers named therein (collectively, with the Lead Borrower, the
“Existing Borrowers”), (iii) Burlington Coat Factory Purchasing, Inc.
(“Purchasing”) and the other Facility Guarantors named therein (collectively,
the “Existing Facility Guarantors”, and together with the Existing Borrowers,
the “Loan Parties”), (iv) the Lenders named therein (collectively, the “Lenders”
), (v) Bank of America, N.A., as Administrative Agent, (vi) Bank of America,
N.A., as Collateral Agent, (vii) Bear Stearns Corporate Lending Inc., a Delaware
corporation, as Syndication Agent, and (viii) Wachovia Bank, National
Association, The CIT Group/Business Credit, Inc., General Electric Capital
Corporation, and JPMorgan Chase Bank, N.A., as co-Documentation Agents.
 
Reference is also hereby made to that certain Pledge Agreement dated as of April
13, 2006 (as amended, modified, supplemented or restated and in effect from time
to time, the “Pledge Agreement”) by, among  others, the Lead Borrower and the
Collateral Agent.  All capitalized terms not otherwise defined herein shall have
the meaning given such terms in the Pledge Agreement  or the Credit Agreement,
as applicable.
 
The Lead Borrower has informed the Collateral Agent that the Lead Borrower and
Purchasing have each formed the new wholly owned Subsidiaries set forth on
Exhibit A hereto (collectively, the “New Subsidiaries”).  In accordance with the
terms of the Pledge Agreement, the Lead Borrower and Purchasing each hereby
confirm to the Collateral Agent that they have each delivered to the Term Loan
Collateral Agent, as agent for, among others, the Collateral Agent and the
Secured Parties, the Investment Property consisting of (i) the shares of capital
stock of the New Subsidiaries, (ii) stock certificates representing all such
shares of capital stock, and (iii) stock powers executed in blank by the Lead
Borrower or Purchasing, as applicable.
 
The Lead Borrower and Purchasing each hereby represent, warrant and covenant to
and with the Collateral Agent that Schedule I hereto sets forth the Pledged
Securities presently owned by the Pledgors.  Schedule I attached hereto shall
supersede the Schedule I presently attached to the Pledge Agreement and shall
hereafter be attached as Schedule I to the Pledge Agreement.
 

 
 

--------------------------------------------------------------------------------

 

                Very truly yours,
 


BURLINGTON COAT FACTORY WAREHOUSE CORPORATION
 
By:
/s/  Paul Tang
Name:
Paul Tang
Title:
Executive Vice President
       







BURLINGTON COAT FACTORY PURCHASING, INC.
 
By:
/s/  Paul Tang
Name:
Paul Tang
Title:
Executive Vice President
       









Acknowledged and Accepted:


BANK OF AMERICA, N.A.
Collateral Agent
 
By:
/s/  Kathleen Dimock
Name:
Kathleen Dimock
Title:
Managing Director
       






 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


ENTITY NAME
DATE OF FORMATION
JURISDICTION
PARENT COMPANY
Burlington Coat Factory of Hawaii, LLC
7/6/2007
Hawaii
Burlington Coat Factory Purchasing, Inc.
Burlington Coat Factory of Montana, LLC
7/16/2007
Montana
Burlington Coat Factory Purchasing, Inc.
Burlington Coat Factory of Puerto Rico, LLC
6/14/2007
Puerto Rico
Burlington Coat Factory Warehouse Corporation
Burlington Coat Factory of South Dakota, LLC
7/17/2007
South Dakota
Burlington Coat Factory Warehouse Corporation
Burlington Coat Factory of Wyoming, LLC
7/19/2007
Wyoming
Burlington Coat Factory Warehouse Corporation
Burlington Coat Factory of Vermont, LLC
7/18/2007
Vermont
Burlington Coat Factory Purchasing, Inc.
BCF Cards, Inc.
5/14/2007
Virginia
Burlington Coat Factory Warehouse Corporation










 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
None of the issuers has any authorized, issued or outstanding shares of its
capital stock of any class or any commitments to issue any shares of its capital
stock of any class or any securities convertible into or exchangeable for any
shares of its capital stock of any class except as otherwise stated in this
Schedule I.
 


Issuer
Record Owner
Class of Shares
Number of Shares held by Record Owner
Number of Issued and Outstanding Shares
Percentage of Shares held by Record Owner
Burlington Coat Factory of Alabama, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Realty of Huntsville, LLC
Burlington Coat Factory of New York, LLC
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Anchorage, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of Arizona, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory Realty of Mesa, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Desert Sky, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Arkansas, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of California, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of San Bernardino, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Baby Depot of California, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
MJM Designer Shoes of California, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of San Francisco, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of San Bernardino, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Baby Depot of Ontario, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Baby Depot of San Diego, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Totally 4 Kids of Milpitas, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Totally 4 Kids of Ontario, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
MJM  Designer Shoes of Sacramento, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
MJM  Designer Shoes of Ontario, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
MJM  Designer Shoes of Modesto, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Dublin, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Florin, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Ventura, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Colorado, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Connecticut, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Cohoes Fashions of Connecticut, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Realty of East Windsor, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse Corporation
Burlington Coat Factory Investments Holdings, Inc.
Common
1,000
1,000
100%
Burlington Coat Factory Investments Holdings, Inc.
Burlington Coat Factory Holdings, Inc.
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Realty Corp.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of Delaware, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
MJM Designer Shoes of Delaware, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
C.F.I.C. Corporation
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
C.F.B., Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
C.L.B., Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory of Texas, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Purchasing, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Bee Ridge Plaza, LLC
K&T Acquisition Corp.
Membership Interests
Capital Contribution $7,150,000.00
N/A
 
90.51%
Burlington Coat Factory of Florida, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
MJM Designer Shoes  of Florida, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Realty of University Square, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Coral Springs, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of West Colonial, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Orlando, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Sarasota, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



K&T Acquisition Corp.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of Georgia, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Atlanta, Inc.
Burlington Coat Factory Warehouse Corporation
Common
200
200
100%
Burlington Coat Factory Realty of Morrow, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Hawaii, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Idaho, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Illinois, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Chicago, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of East St. Louis, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of  Tinley Park, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Realty of Gurnee, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Bloomingdale, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of River Oaks, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Indiana, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Realty of Greenwood, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Des Moines, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory of Kansas, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory of Kentucky, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Lexington, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Dixie, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of Louisiana, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of Maine, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Maryland, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of Massachusetts, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Cohoes Fashions of Massachusetts, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Decelle of Shrewsbury, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Decelle of North Attleboro, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Realty of North Attleboro, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Michigan, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Detroit, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Redford, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory Warehouse of Walker, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Warehouse of Grand Rapids, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of Minnesota, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Missouri, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Desperes, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Missouri, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of St. Ann, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Benjamin KC, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Kingshighway, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of St. Peters, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of St. Louis, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Bridgeton, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Luxury Linens of St. Louis, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Des Peres, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Montana, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Nebraska, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Nevada, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Realty of Las Vegas, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of New Hampshire, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of New Jersey, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
MJM Designer Shoes of New Jersey, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Cohoes Fashions of New Jersey, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Flemington, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Direct Corporation
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
MJM  Designer Shoes of Moorestown, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Super Baby Depot of Moorestown, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Edgewater Park, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Paramus, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Pinebrook, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Edgewater Park (Urban Renewal) Corp.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of New Jersey, Inc.
Burlington Coat Factory Warehouse Corporation
Common
200
200
100%
Burlington Coat Factory of New Mexico, LLC
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Albuquerque, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Warehouse of West Albuquerque, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of New York, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
MJM Designer Shoes of New York, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Cohoes Fashions of New York, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Georgetown Fashions Inc.
Burlington Coat Factory Warehouse Corporation
Common
100 shares
100 issued
100%
Monroe G. Milstein, Inc.
Burlington Coat Factory Warehouse Corporation
Common
200 shares
200 issued
100%
LC Acquisition Corp.
Burlington Coat Factory Warehouse Corporation
Common
200
200
100%
Burlington Coat Factory Realty of Yonkers, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of North Carolina, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of North Dakota, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Ohio, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Cleveland, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory Warehouse of Cuyahoga, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of Oklahoma, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Realty of Tulsa, Inc.
Burlington Coat Factory Realty Corp.
Common
1000
1000
100%
Burlington Coat Factory of Puerto Rico, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory of Oregon, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory of Pennsylvania, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
MJM Designer Shoes of Pennsylvania, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Bristol, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Outlet Inc.
Burlington Coat Factory Warehouse Corporation
Common
100 Shares
100
100%
Burlington Coat Factory Outlet of Eynon, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory Outlet of Reading, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory Warehouse of Market, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Lancaster, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Pennsylvania, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Monroeville, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory Warehouse of Edwardsville, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Philadelphia, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Allentown, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Bethel Park, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Warehouse of Harrisburg, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Allegheny, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Franklin, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Havertown, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Montgomeryville, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Cheltenham, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Wilkes-Barre, Inc.
Burlington Coat Factory Warehouse Corporation
Common
200
200
100%
Burlington Coat Factory Warehouse of Millcreek, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Langhorne, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Greensburg, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of West Mifflin, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Warminster, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Whitehall, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Center City, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Fairgrounds, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Warehouse of Jenkintown, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of York, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
1,000
100%
Eynon Plaza Fashions, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Penn Plaza Fashions, Inc.
Burlington Coat Factory Warehouse Corporation
Common
10,000
10,000
100%
Penn Fashions, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
MJM  Designer Shoes of Eynon, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
MJM  Designer Shoes of St. David’s, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Luxury Linens of Reading, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Luxury Linens of Levittown, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Luxury Linens of Monroeville, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Realty of West Mifflin, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Langhorne, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Whitehall, Inc
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Factory Warehouse of Reading, Inc.
Burlington Coat Factory Realty Corp.
Common
100
100
100%
Burlington Coat Factory Warehouse Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%
Burlington Coat Factory Warehouse of East Providence, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Warehouse of Woonsocket, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Johnston, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Warwick, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Cohoes Fashions of Cranston, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of South Carolina, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Charleston, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of South Dakota, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Memphis, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Warehouse of Shelby, Inc.
Burlington Coat Factory Warehouse Corporation
Common
2,000
2,000
100%
Burlington Coat Factory Warehouse of Hickory Commons, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Memphis, Inc
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Memphis, LLC.
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Baytown, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
MJM  Designer Shoes of Texas, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Famous Brands of Dallas, Inc.
Burlington Coat Factory Warehouse Corporation
Common
100
100
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Realty of Plano, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Realty of Houston, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Westmoreland, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Bellaire, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of El Paso, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Utah, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
100%
Burlington Coat Factory Warehouse of Orem, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Factory of Vermont, LLC
Burlington Coat Factory Purchasing, Inc.
Units
1,000
1,000
`100%
Burlington Coat Factory of Virginia, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of Pocono Crossing, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
BCF Cards, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,00
100%
Burlington Coat Factory Warehouse of Coliseum, Inc.
Burlington Coat Factory Warehouse Corporation
Common
1,000
1,000
100%
Burlington Coat Realty of Potomac, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Fairfax, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory Realty of Coliseum, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%
Burlington Coat Factory of Washington, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory Realty of Franklin, Inc.
Burlington Coat Factory Realty Corp.
Common
1,000
1,000
100%


 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory of West Virginia, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of Wisconsin, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of Wyoming, LLC
Burlington Coat Factory Warehouse Corporation
Units
1,000
1,000
100%
Burlington Coat Factory of Texas, L.P.
Burlington Coat Factory Warehouse of Baytown, Inc.
General Partnership Interest
N/A
N/A
1%
Burlington Coat Factory of Texas, Inc.
Limited Partnership Interest
N/A
N/A
99%



 


 

 
 

--------------------------------------------------------------------------------

 
